Order and judgment reversed upon the law and the facts, with ten dollars *853costs and disbursements, plaintiffs’ motion for summary judgment denied, with ten dollars costs, and defendant’s motion to dismiss plaintiffs’ first and second causes of action granted, with ten dollars costs. Plaintiffs may serve an amended complaint within ten days from the entry of the order herein if they be so advised. The first and second causes of action do not state facts sufficient to constitute a cause of action. (Reife v. Osmers, 252 N. Y. 320.) The denials of the third cause of action and the defense thereto are sufficient. Lazansky, P. J., Young, Hagarty and Tompkins, JJ., concur; Seudder, J., dissents as to the determination in connection with the third cause of action.